Citation Nr: 1453283	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a personality disorder.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for a sleep disorder.

[The issues of entitlement to a compensable disability rating for reactive airway disease, a rating in excess of 10 percent for a left knee disability, a rating in excess of 20 percent for lumbosacral strain, and service connection for temporomandibular joint syndrome (TMJ), are the subject of a separate decision by the Acting Veterans Law Judge who conducted a hearing in those matters in March 2012, in accordance with 38 C.F.R. § 20.707.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1996 to August 1996, from February 1998 to May 1998, and from October 1999 to December 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.

As was noted on page 1, because the Veterans Law Judge who conducted a hearing in a matter must participate in the decision on the matter (see 38 C.F.R. § 20.707), the issues of entitlement to a compensable rating for reactive airway disease, a rating in excess of 10 percent for a left knee disability, a rating in excess of 20 percent for lumbosacral strain, and service connection for TMJ, are addressed in a separate decision by the Acting Veterans Law Judge who conducted a hearing in those matters in March 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

At the September 2014 hearing, the Veteran testified that sometime after April 2014 (when the last VA treatment report of record is dated), his VA doctor told him that his migraine headaches could be caused by his service-connected lumbosacral strain.  He also testified that he had an upcoming appointment with his psychiatrist at the end of the month (i.e., at the end of September 2014), at which time he was going to ask the psychiatrist if he had separate diagnoses of a sleep disorder and any acquired psychiatric disorder.  These outstanding reports of VA treatment (which have a bearing on the instant claims) must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities, to include all records of evaluation or treatment since April 2014.

2.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

